Citation Nr: 0842389	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  03-32 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2. Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to service connection for leg cramps. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in December 2007, the matters were remanded to the 
AOJ for additional development.  The case has been returned 
to the Board for further appellate review.  

The appellant was afforded a hearing before a hearing officer 
at the RO in March 2004.  In addition, he testified before 
the undersigned Veterans Law Judge at a travel Board hearing 
in September 2008, and waived initial agency of original 
jurisdiction (AOJ) consideration of evidence submitted at the 
hearing.  A transcript of each of the hearings has been 
associated with the claims file.  

The issues of entitlement to service connection for a lumbar 
spine disability, a cervical spine disability, and leg cramps 
are being remanded and are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
RO in a July 1969 decision.  The appellant did not appeal 
that determination.

2.  Evidence has been associated with the claims file which 
is relevant and probative and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

The July 1969 rating decision, which denied service 
connection for a back disorder, is final.  Evidence received 
since that rating decision is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria & Analysis

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In this case, the Board is 
reopening the claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service connection for a back disorder was denied in a July 
1969 rating decision.  The appellant did not appeal that 
determination, and it became final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2008).

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).  
Under the regulation, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the 


claim and review the former disposition of the claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Board finds that new and material evidence sufficient to 
reopen the claim has been submitted.  The claim for service 
connection for a back condition was denied in July 1969 based 
on a determination that the appellant did not have a back 
disability.  Since the 1969 rating decision, evidence has 
been obtained that shows the appellant has a back disorder, 
to include lumbosacral spondylosis, as noted in a December 
2001 VA record.  This evidence, together with the other 
evidence of record, to include the appellant's testimony, 
Transcript at 4-7 (2008), is relevant and probative, and 
appears to raise a possibility of substantiating the claim.  
The Board finds that new and material evidence has been 
submitted.  Therefore, the claim for service connection for a 
back disorder is reopened.

The evidence is in favor of reopening the claim.  
Consequently, the appeal is granted to this extent only.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a back disorder is granted.


REMAND

The appellant asserts that he sustained injuries to his 
lumbar spine and cervical spine during service resulting in 
chronic disability.  More specifically, he contends that his 
current lumbar and cervical spine disorders are related to an 
in-service fall from atop a surgical tent, at which time he 
had a 120-125-pound tent liner wrapped around his neck.  
Transcript at 4-13 (2008).  He added that he did not seek 
treatment following he alleged injury.  Id. at 5-6.  In 
addition, he contends that he has cramps in his legs and that 
the onset of the cramps was during service.  Id. at 13-15 
(2008).  The Board notes that in a December 2004 statement, 
he asserted that leg cramps were a result of an in-service 
back injury.  His DD Form 214 reflects that he was a medic in 
service.  

At separation in December 1968, complaints of lumbosacral 
strain were noted.  The separation examination report shows 
that the spine and musculoskeletal system were normal, and 
the examiner noted no limitation of motion or tenderness of 
the spine.  The report notes that back pain in July 1968 had 
had no complications and no sequelae.  In addition, 
complaints of cramps in the legs, occasionally at night, were 
noted, with no complications or sequelae.  The report further 
notes that a cyst had been removed from his right upper leg 
in 1965 with no complications and no sequelae, and a 1-inch 
surgical scar of the right upper leg was described as well-
healed with no sequelae.  X-ray examination of the lumbar 
spine in December 1968 was normal.  

A June 1969 VA examination report notes no complaints in 
association with his neck and back, and that his spine was 
normal.  The examiner reported that there was no limitation 
of motion and no tenderness over the spine or of the muscles 
adjacent thereto.  The examiner's conclusion was that the 
appellant did not have a low back disorder.  The relevant 
diagnosis entered was "Back condition, not found."  

The appellant testified to his involvement in a motor vehicle 
accident in 1988, Transcript at 10 (2008), and private 
records, dated in 1989, reflect cervical radiculopathy.  A 
February 1989 VA record reflects complaints of low back pain 
noted to be a residual of "old S/C back injury."  A private 
report of x-ray examination notes that the lumbosacral spine 
was normal.  Additional records, dated in December 1989, 
reflect that he underwent a C5-6 anterior cervical discectomy 
and fusion with a right iliac bone graft.  A November 1997 VA 
record notes that he was status post discectomy and fusion of 
the cervical spine and a May 1998 VA record notes that he was 
status post discectomy and fusion of the lumbosacral spine.  
A December 2001 VA treatment record reflects a diagnosis of 
lumbosacral spondylosis.  

Complaints in a September 2005 private record were noted to 
include back pain and hypertension management, and the 
examiner reported mild left leg swelling.  His risk factor 
category was noted to include peripheral vascular disease.  A 
September 2006 private record notes a history of spinal 
stenosis/bone spur surgery in 2003, and the examiner reported 
that his gait and station were normal.  

The Board finds that further development is necessary in 
order to make a determination in regard to the issues on 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any disorder of the 
lumbar spine and/or cervical spine, and 
any disorder manifested by leg cramps.  
The claims file should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion as to whether it is at 
least as likely as not that any identified 
disorder of the cervical spine or lumbar 
spine, and/or any disorder manifested by 
cramps in the legs, is related to any in-
service manifestations, or otherwise 
related to service.  A complete rationale 
should accompany all opinions provided.  

2.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


